Citation Nr: 0017159	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-07 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(flat feet).


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from July 14 to August 11, 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.



FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bilateral pes planus is supported by cognizable evidence 
demonstrating that the claim is plausible and capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
pes planus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that some of the 
veteran's service medical records appear to be unavailable, 
to include his entrance and separation examination reports.  
Under such circumstances, there is a heightened duty to 
search for medical information from alternative sources in 
order to reconstruct the service medical records.  Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  The Board is also under a duty 
to advise the claimant to obtain other forms of evidence, 
such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 
(1992).

The Board finds that this duty has been satisfied and that 
all reasonable efforts to develop the record have been made.  
Attempts to reconstruct the service medical records have been 
unsuccessful.  The RO notified the veteran that some of his 
service medical records were missing and he was given the 
opportunity to submit any such records, or any alternative 
evidence, in his possession.  The record indicates that he 
submitted copies of service medical records that he had in 
his possession.

The Board finds that the notification provided to the veteran 
by the RO complies with the due process requirements recently 
discussed by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in the case of Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999), which held that a 
single request for pertinent service medical records 
specifically requested by a claimant and not obtained by the 
RO does not fulfill the duty to assist.  In accordance with 
Hayre, the veteran was provided notice of the unavailability 
of his service medical records and given the opportunity to 
respond by independently attempting to obtain service medical 
records; and/or submitting alternative evidence.  He has not 
responded to a RO request that he submit a completed 
Questionnaire About Military Service, NA Form 13075, to aid 
in searching for additional service medical records.  Thus, 
although it is unfortunate that some of his service medical 
records, which may have once existed, appear to be no longer 
available, the claim may be considered on the basis of the 
available record.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.

In this case, the Board finds that the veteran's claim is 
well grounded.  In the context of well groundedness, where 
the determinative issue involves a medical determination, 
competent medical evidence is required.  However, lay 
assertions of symptomatology or injury may suffice where the 
determinative issue is not medical in nature.  See Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony is 
competent only when it regards features or symptoms of injury 
or illness).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has found a claim for functional loss 
due to pain to be well grounded based solely on a "veteran's 
repeated assertions . . . of pain."  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  Moreover, the Court has held 
that a veteran's statements that a service-connected 
condition had worsened over time were sufficient to render a 
claim for an increased disability rating well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
issue in this case, i.e., worsening of pes planus during 
service and continuity of symptomatology after service, is 
fundamentally no different from the situations analyzed in 
Schafrath and Proscelle. 

Additionally, given that the veteran contends that his feet 
were asymptomatic when he entered service (and there is no 
entrance examination of record to contradict this), it 
appears that his condition changed to moderate flat feet 
several weeks later, based on the findings of a service 
examiner in August 1998.  Furthermore, pursuant to discharge 
at the end of August 1998, the veteran immediately filed his 
claim with the RO and, since then, he has continued to assert 
that his flat feet have been painful.  

Therefore, the veteran's statements regarding pain, the in-
service notation indicating a worsening of his pes planus, 
and the confirmed existence of the condition in service are 
sufficient to render the appellant's claim well grounded.  
See Falzone v. Brown, 8 Vet. App. 398 (1995).


ORDER

The claim of entitlement to service connection for bilateral 
pes planus is well grounded.  To this extent only, the appeal 
is granted.


REMAND

Because the claim of entitlement to service connection for 
bilateral pes planus is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Pursuant to the duty to 
assist, the Board finds that further development is necessary 
in this case.  

In a February 1999 rating decision, the RO denied service 
connection for heart murmur (claimed as heart pain and slight 
murmur).  The veteran was notified thereof and provided his 
appellate rights in a letter dated in March 1999.  In his 
April 1999 VA Form 9, he referred to his heart disability.  
The Board finds that he has filed a notice of disagreement 
with the February 1999 denial of service connection.  
Accordingly, the RO should send the veteran a statement of 
the case on this issue  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran contends that his 
bilateral pes planus was aggravated by 
service.  He should be asked to provide 
any medical evidence either in or after 
service that supports this contention.

2.  The RO should schedule the veteran 
for an examination to evaluate the 
veteran's bilateral foot complaints.  All 
indicated studies should be performed. 
The examiner should document all 
findings.  A complete history should be 
taken.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner.  An opinion 
should be rendered as to whether it is at 
least as likely as not that any currently 
diagnosed bilateral foot disability is 
related to the veteran's inservice 
complaints and whether it is at least as 
likely as not that the diagnosed pes 
planus in service was aggravated beyond 
the natural progression of the 
disability.  A complete rationale for all 
opinions and conclusions expressed should 
be given.

3.  After the examination has been 
completed, the RO should review the 
examination report to insure that it 
complies with the directives of this 
remand, and if not, it must be returned 
for corrective action.

4.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.

5.  The RO should issue to the veteran a 
statement of the case on the issue of 
service connection for heart murmur 
(claimed as heart pain and slight 
murmur).

If the benefit sought is not granted, the veteran should be 
furnished with a supplemental statement of the case and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration.  
By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 



